Exhibit 10.5

SUPPORT PAYMENT AGREEMENT

THIS SUPPORT PAYMENT AGREEMENT (this “Agreement”), dated as of December 20,
2013, is made and entered into by and among ELCO LANDMARK RESIDENTIAL HOLDINGS
II LLC, a Delaware limited liability company (“ELRH II”), LANDMARK APARTMENT
TRUST OF AMERICA, INC., a Maryland corporation (“LATA”).

Recitals

A. ELRH II is the owner and holder of 1,226,994 shares of LATA Stock (the
“Shares”) which ELRH II acquired in connection with the consummation (the
“Closing”) of the transactions contemplated by (i) that certain Assignment and
Assumption Agreement dated December 20, 2013 by and among ELRH II, LATA, and
Landmark Apartment Trust of America Holdings, LP, a Virginia limited partnership
(“LATA OP”) (the “Assignment and Assumption Agreement”), (ii) that certain
Payment Agreement dated December 20, 2013, by and among ELRH II, LATA and LATA
OP (the “Payment Agreement”), and (iii) that certain Asset Purchase and
Contribution Agreement, by and among LATA OP, Elco Landmark Residential
Management LLC, a Delaware limited liability company, Elco Landmark Residential
Holdings LLC, a Delaware limited liability company and ELRH II (as amended,
including Amendment No 2. to the Asset Purchase and Contribution Agreement,
dated December 20, 2013, the “Asset Purchase and Contribution Agreement”):

B. In furtherance of the terms of the Assignment and Assumption Agreement, the
Payment Agreement, and the Asset Purchase and Contribution Agreement, ELRH II
and LATA are entering into this Agreement.

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the parties hereto, it
is hereby agreed as follows:

Terms

1. Incorporation of Recitals; Capitalized Terms. The Recitals to this Agreement
are hereby incorporated into and made a part of this Agreement.

2. Defined Terms; Price Support.

(a) Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined shall be as defined in the Asset Purchase and Contribution Agreement.
For purposes of this Agreement, the following terms shall have the meaning
hereafter set forth:

 

  (i) “Elco Holders” means ELRH II and any of the other parties to whom ELRH II,
ELRH or Seller are entitled to transfer securities pursuant to Section 9.10(b)
of the Asset Purchase and Contribution Agreement.



--------------------------------------------------------------------------------

  (ii) “LATA Stock” means the authorized shares of common stock of LATA.

 

  (iii) “Restricted Period” means the period commencing on the date of issuance
of the Shares and terminating on the earlier of: (A) the date on which both of
the following conditions are first met: (1) the date the IPO has closed and the
LATA Stock is listed for trading; and (2) the Elco Holders are no longer subject
to either: (x) a restriction by the underwriter managing such IPO prohibiting
the Elco Holders from offering, selling, contracting to sell, granting any
option or contract to purchase, or otherwise disposing of any of the Shares; or
(y) any restriction under federal or state securities laws or regulations,
prohibiting the Elco Holders from selling the Shares; or (B) March 14, 2018. The
Restricted Period shall not include any period of time after which the Elco
Holders could have sold such Shares after an IPO by exercising its securities
registration rights pursuant to its Registration Rights Agreement with LATA.

 

  (iv) “Support Payment” means the amount that is equal to the positive
difference, if any, between $8.15 per Share and the actual gross selling price
received by ELRH II upon the sale of the Shares, in accordance with this
Agreement. For example, if ELRH II sold the Shares at $8.00 per share, the
Support Payment would equal $0.15 multiplied by 1,226,994 and equal $184,049.10.

(b) Price Support. Upon a determination by LATA or ELRH II that the Restricted
Period has terminated, such party shall deliver notice to the other party
(“Restricted Period Termination Notice”) specifying same and whether such
termination was pursuant to clause (A) or clause (B) of the definition of
Restricted Period. If a Restricted Period Termination Notice is delivered by
LATA or ELRH II based upon clause (B), LATA shall be deemed to have delivered a
Decision Notice (hereafter defined) electing the Call Option (hereafter defined)
as of the date of delivery of the Restricted Period Termination Notice. If a
Restricted Period Termination Notice is delivered pursuant to clause (A), ELRH
II shall, for a period of ten (10) Business Days after delivery of the
Restricted Period Termination Notice, use commercially reasonable efforts to
sell the Shares in a market transaction above $8.15 per share. If ELRH II is
able to dispose of all the Shares within such time period and for an amount in
excess of $8.15 per share, ELRH II shall notify LATA of same and LATA shall have
no further obligations under this Agreement. If, on the other hand, ELRH II is
unable to so dispose of all the Shares, ELRH II shall, within two (2) Business
Days after expiration of such ten (10) day period, deliver a notice to LATA (the
“Election Notice”) requesting LATA to make its election to either make a Support
Payment, as hereafter described (the “Support Payment Option”), or to elect the
option to purchase ELRH II’s Shares, as set forth in Section 3 hereof (the “Call
Option”). LATA shall, within five (5) Business Days after receipt of the
Election Notice, deliver notice to ELRH II (the “Decision Notice”) electing the
Support Payment Option or the Call Option. If LATA fails to deliver a timely
Decision Notice, LATA shall be deemed to have delivered a Decision Notice
electing the

 

2



--------------------------------------------------------------------------------

Call Option. If LATA chooses the Support Payment Option, ELRH II shall dispose
of the Shares in market transactions undertaken within ten (10) Business Days
following delivery of the Decision Notice, provided, however, if ELRH II is
seeking to sell Shares under Rule 144 promulgated by the SEC pursuant to the
Securities Act and, pursuant to such Rule, is unable to dispose of all the
Shares in such ten (10) Business Day period, such period shall be extended until
such time as ELRH II could have sold all of its Shares pursuant to Rule 144 .
Upon completion of the Shares disposition, ELRH II shall deliver notice
(“Support Payment Notice”) to LATA setting forth the amount of the Support
Payment that LATA is obligated to make to ELRH II and enclosing evidence of the
sale price received by ELRH II upon disposition of the Shares. If ELRH II fails
to dispose of the Shares or to deliver a timely Election Notice, the obligation
of LATA to pay the Support Payment shall terminate and ELRH II shall have no
further rights hereunder. If a Support Payment is due pursuant to this
Agreement, LATA shall pay such Support Payment to ELRH II by issuing to ELRH II
additional shares of LATA Stock having a value equal to the amount of the
Support Payment, such value to be based upon the volume weighted average closing
price per share of such LATA Stock for the five trading days immediately
preceding the day that is the day prior to the date of payment, which date shall
be no later than five (5) Business Days after delivery of the Support Payment
Notice. LATA represents and warrants that the LATA Stock, when issued and
delivered to ELRH II in satisfaction of the Support Payment shall be validly
issued, fully paid and non-assessable, free and clear of any liens or
encumbrances, subject to restrictions on transfer under applicable securities
laws.

3. Call Option. If LATA exercises or is deemed to have exercised the Call
Option, LATA shall be obligated, upon and subject to the terms and conditions
herein contained, to purchase from ELRH II, and ELRH II shall be obligated to
sell to LATA, all Shares then held by ELRH II. The Call Option may be exercised
by LATA only in a timely delivered Decision Notice or a Decision Notice that is
deemed to have been delivered as provided herein. If LATA delivers a Decision
Notice electing the Support Payment Option, the Call Option shall be terminated.
If LATA exercises or is deemed to have exercised the Call Option, the purchase
price for the Shares shall be Eight and 15/100 Dollars ($8.15) per Share (the
“Purchase Price”). The closing (the “Closing”) of the sale and purchase of the
Shares shall be held at the principal office of LATA or its law firm at a date
and time not later than ten (10) Business Days following the delivery date of
the Decision Notice. At the Closing, ELRH II shall deliver all of the Shares,
together with all necessary transfer documents, and LATA shall deliver the
Purchase Price to ELRH II by wire transfer of immediately available funds to an
account ELRH II designates in writing.

4. Adjustments. Wherever in, or with respect to effectuating the terms of, this
Agreement, including, without limitation, calculating the Support Payment, there
is a reference to a specific number of shares of LATA Stock, then, upon the
occurrence of any subdivision, combination or stock dividend of such class or
series of stock, the specific number of shares and price so referenced in, or
otherwise contemplated by, this Agreement will automatically be proportionally
adjusted to reflect the effect of such subdivision, combination or stock
dividend on the outstanding shares of such class or series of stock.

 

3



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) Governing Law. The laws of the Commonwealth of Virginia shall govern the
validity of this Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereunder.

(b) Submission to Jurisdiction. The parties irrevocably and unconditionally
(i) agree that any suit, action, or other legal proceeding arising out of or
relating to this Agreement shall be brought in a court of record of Henrico
County, Virginia, in the United States District Court for the Eastern District
of Virginia, or in any other court in Virginia of competent jurisdiction;
(ii) consent to the jurisdiction of each such court in any such suit, action or
proceeding; and (iii) waive any objection which it or they may have to the
laying of venue of any such suit, action, or proceeding in any of such courts.

(c) Captions. Captions contained in this Agreement are for reference purposes
only and are not intended to describe, interpret, define, or limit the scope,
extent, or intent of this Agreement or any provisions hereof.

(d) Counterparts. This Agreement or any amendment hereto may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Signatures
transmitted by facsimile or email shall be treated as originals in all respects
for purposes of executing this Agreement and any amendments hereto.

(e) Modifications. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements between them concerning such subject matter, and may be modified only
by a written instrument duly executed by each party.

(f) Weekends and Legal Holidays. If any date set forth in this Agreement for the
performance of any obligation hereunder or for the delivery of any instrument or
notice shall be on a day other than a Business Day.

(g) Notices. All notices required under this Agreement shall be sent to the
applicable address indicated above; provided, however, either party by notice
given as herein provided, shall have the right from time-to-time to change his
respective address to any other address within the United States of America
effective upon receipt by the other party of such notice. Notices shall be in
form required by Section 10.09 of the Asset Purchase and Contribution Agreement.

(h) Waiver of Trial by Jury. THE PARTIES HEREBY KNOWINGLY, IRREVOCABLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS AGREEMENT,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE

 

4



--------------------------------------------------------------------------------

OF DEALING, STATEMENTS WHETHER VERBAL OR WRITTEN WITH RESPECT TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. THE FOREGOING WAIVERS ARE A MATERIAL
INDUCEMENT TO EACH OF THE PARTIES IN ENTERING INTO THIS AGREEMENT.

(i) Remedies. In the event that either party fails to consummate the Closing
following delivery of the Exercise Notice in accordance herewith, the
non-defaulting party shall have all rights and remedies available at law or in
equity including, without limitation, the right of specific performance.

(j) Successors. This Agreement shall be binding on LATA’s and ELRH II’s
successors and assigns.

[SEPARATE SIGNATURE PAGE TO FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

    ELRH II:     ELCO LANDMARK RESIDENTIAL HOLDINGS II LLC     By:   JLCo, LLC  
  Its:   Manager       By:  

/s/ Joseph G. Lubeck

      Name:   Joseph G. Lubeck       Title:   Manager     LATA:     LANDMARK
APARTMENT TRUST OF AMERICA, INC.       By:  

/s/ Stanley J. Olander

      Stanley J. Olander, Jr.       Chief Executive Officer

 

6